Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021 and June 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on November 1, 2022 has been entered. Claims 1-20 remain pending in the application. 
The applicant amends claims 1, 8, and 14 by adding the limitation “wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing”. As agreed upon in the interview, these amendments overcome the previous 35 U.S.C. 102 rejections. Jones does not teach the limitations disclosed in the amendments.
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections for 1-22 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable under Jones (U.S. Patent No. 6118878) in view of Park (U.S. Publication No. 20200351605).
Regarding claim 1, Jones discloses a method, comprising:
obtaining an audio signal to be emitted from an emitter device ([Col 22, Rows 17-18] - audio input System for providing desired acoustic Signals (pass through Signals));
and transmitting the audio signal and the inaudible frequency copy of the audio signal concurrently ([Col 20, Rows 35-37] - Sound detected by microphone 28 is converted to electrical Signals, which are transmitted through low pass filter 1415 to amplifier 1416).
However, Jones does not disclose creating an inaudible frequency copy of the audio signal, by applying a frequency change to the audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing.
Park does teach creating an inaudible frequency copy of the audio signal, by applying a frequency change to the audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing ([0012] - An audio signal of the received inaudible frequency band, through a band pass filter, may be an audio signal with audio signals of remaining frequency bands removed except for the inaudible frequency band from signals including an audio signal generated in the surroundings of the external electronic device and an audio signal of the inaudible frequency band output through the speaker, and the processor is configured to identify whether an audio signal of an inaudible frequency band transmitted to the speaker and an audio signal of the received inaudible frequency band match a predetermined threshold value or more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Park in order to implement creating an inaudible frequency copy of the audio signal, by applying a frequency change to the audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing. Doing so allows data size of an audio signal to be smaller than the size corresponding to a channel bandwidth between the electronic device and the external electronic device (Park [0013]).
Regarding claim 2, Jones in view of Park teaches all of the limitations as in claim 1, above. 
Jones discloses the method, further comprising: applying a configured amplitude reduction to the inaudible frequency copy of the audio signal to reduce the volume of the inaudible frequency copy ([Col 15, Rows 1-4] - The reduction in the gain of amplifier 618 ensures that stability is maintained regardless of the transfer function of the acoustic component of the feedback loop. [Col 23, Rows 24-30] - Comms equalizer 1800 suitably includes a volume control for each channel, Substantially identical, one for each earpiece. Each of the right and left pass through Signals from comms equalizer 1800 is provided to both an associated mixer 1802 and power amplifier 1806).
Regarding claim 4, Jones in view of Park teaches all of the limitations as in claim 1, above. 
Jones discloses the method, wherein the creating further comprises inverting audio signal and wherein the inaudible frequency copy of the audio signal in an inverted inaudible frequency copy ([Col 10, Rows 14-15] - The cancellation signal represents the residual Signal, but inverted).
Regarding claim 5, Jones in view of Park teaches all of the limitations as in claim 1, above. 
Jones discloses the method, wherein the creating further comprises:
applying a plurality of frequency changes at different frequencies concurrently to result in a plurality of inaudible frequency copies ([Col 16, Rows 1-3] - the coefficients of the filters are adjusted to vary the gain, frequency response, and phase of the feedforward cancellation sign [Col 16, Rows 37-39] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible);
and wherein transmitting the audio signal and the inaudible frequency copy of the audio signal transmits the audio signal and each of the plurality of inaudible frequency copies ([Col 20, Rows 35-37] - Sound detected by microphone 28 is converted to electrical Signals, which are transmitted through low pass filter 1415 to amplifier 1416).
Regarding claim 6, 
Jones in view of Park teaches all of the limitations as in claim 1, above. Jones discloses the method, wherein the creating further comprises: applying a plurality of frequency changes at different frequencies sequentially to change the applied frequency change over time ([Col 16, Rows 1-6] - the coefficients of the filters are adjusted to vary the gain, frequency response, and phase of the feedforward cancellation signal. With proper calibration, the proper amplitude and phase relationship of the cancellation Signal to the primary Signal may be maintained).
Regarding claim 7, Jones in view of Park teaches all of the limitations as in claim 1, above. 
Jones discloses the method, further comprising configuring the frequency change for the emitter device and communicating the configuration to a receiver device ([Col 16, Rows 46-50] - The SubSonic Signal may be mixed with the cancellation Signal generated by cancellation circuit 310 in a feedforward configuration So that the SubSonic Signal remains at a constant level regardless of the gain of the System).
Regarding claim 8, Jones discloses a method comprising:
receiving a first audio signal and a second audio signal from an emitter device ([Col 22, Rows 29-31] - the desired input signal (pass through) is provided to a Summing amplifier 1700 which also receives the Signal generated by internal microphone 28);
identifying a frequency change configured for the emitter device ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069);
reversing the frequency change of the second audio signal, resulting in a copy of the first audio signal ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069);
and using the copy of the first audio signal ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069).
However, Jones does not disclose detecting that the second audio signal is an inaudible frequency copy of the first audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing.
Park does teach detecting that the second audio signal is an inaudible frequency copy of the first audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing ([0012] - An audio signal of the received inaudible frequency band, through a band pass filter, may be an audio signal with audio signals of remaining frequency bands removed except for the inaudible frequency band from signals including an audio signal generated in the surroundings of the external electronic device and an audio signal of the inaudible frequency band output through the speaker, and the processor is configured to identify whether an audio signal of an inaudible frequency band transmitted to the speaker and an audio signal of the received inaudible frequency band match a predetermined threshold value or more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Park in order to implement detecting that the second audio signal is an inaudible frequency copy of the first audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing. Doing so allows data size of an audio signal to be smaller than the size corresponding to a channel bandwidth between the electronic device and the external electronic device (Park [0013]).
Regarding claim 9, Jones in view of Park teaches all of the limitations as in claim 8, above. 
Jones discloses the method, wherein using the copy of the first audio signal comprises cancelling out the first audio signal ([Col 10, Rows 11-14] - A residual signal from micro phone 28 is applied to a cancellation circuit 310 in controller 6, which Suitably processes the residual Signal to develop a cancellation Signal).
Regarding claim 10, Jones in view of Park teaches all of the limitations as in claim 9, above. 
Jones discloses the method, wherein the cancelling includes:
inverting the copy of the first audio signal ([Col 10, Rows 14-15] - The cancellation signal represents the residual Signal, but inverted);
and superimposing the inverted copy of the first audio signal over the first audio signal to cancel out the first audio signal ([Col 1, Rows 39-42] - Cancellation is achieved by propagating anti-noise, identical to the unwanted Soundwaves but inverted, which interacts with the unwanted waveform and results in cancellation).
Regarding claim 11, Jones in view of Park teaches all of the limitations as in claim 9, above. 
Jones discloses the method, wherein:
the second audio signal is an inverted inaudible frequency copy of the first audio signal ([Col 10, Rows 14-15] - The cancellation signal represents the residual Signal, but inverted);
the reversing the frequency change of the second audio signal results in an inverted copy of the first audio signal ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069);
and the cancelling includes superimposing the inverted copy of the first audio signal over the first audio signal to cancel out the first audio signal ([Col 1, Rows 39-42] - Cancellation is achieved by propagating anti-noise, identical to the unwanted Soundwaves but inverted, which interacts with the unwanted waveform and results in cancellation).
Regarding claim 12, Jones in view of Park teaches all of the limitations as in claim 8, above. 
Jones discloses the method, further comprising: identifying, based on a frequency of the inaudible frequency copy, the emitter device ([Col 16, Rows 36-41] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible to a person using earpiece 1. However, the SubSonic acoustic Signal, generated within earpiece 1, is detected by microphone 28).
Regarding claim 13, Jones in view of Park teaches all of the limitations as in claim 8, above. 
Jones discloses the method, further comprising: 
receiving a third audio signal ([Col 22, Rows 29-31] - the desired input signal (pass through) is provided to a Summing amplifier 1700 which also receives the Signal generated by internal microphone 28);
detecting that the third audio signal is an additional inaudible frequency copy of the first audio signal ([Col 16, Rows 36-41] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible to a person using earpiece 1. However, the SubSonic acoustic Signal, generated within earpiece 1, is detected by microphone 28);
and reversing an additional frequency change of the additional inaudible frequency copy of the first audio signal, resulting in a second copy of the first audio signal ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069).
Regarding claim 14, Jones discloses a system comprising:
a memory, and a processor coupled to the memory, the processor configured to execute instructions to ([Col 10, Rows 8-11] - Controller 6 suitably comprises: a suitable cancellation circuit 310, respective bandpass filters 302 and 304, a suitable comparing circuit 306, and suitable gain control circuitry 308):
obtain a first audio signal to be emitted from an emitter device ([Col 22, Rows 17-18] - audio input System for providing desired acoustic Signals (pass through Signals));
generate a copy of the first audio signal ([Col 16, Rows 1-3] - the coefficients of the filters are adjusted to vary the gain, frequency response, and phase of the feedforward cancellation sign [Col 16, Rows 37-39] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible);
and emit the first audio signal and the second audio signal concurrently ([Col 20, Rows 35-37] - Sound detected by microphone 28 is converted to electrical Signals, which are transmitted through low pass filter 1415 to amplifier 1416).
However, Jones does not disclose how to apply a frequency change to the copy of the first audio signal, resulting in a second audio signal, wherein the second audio signal is an inaudible frequency copy of the first audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing.
Park does teach how to apply a frequency change to the copy of the first audio signal, resulting in a second audio signal, wherein the second audio signal is an inaudible frequency copy of the first audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing ([0012] - An audio signal of the received inaudible frequency band, through a band pass filter, may be an audio signal with audio signals of remaining frequency bands removed except for the inaudible frequency band from signals including an audio signal generated in the surroundings of the external electronic device and an audio signal of the inaudible frequency band output through the speaker, and the processor is configured to identify whether an audio signal of an inaudible frequency band transmitted to the speaker and an audio signal of the received inaudible frequency band match a predetermined threshold value or more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Park in order to implement how to apply a frequency change to the copy of the first audio signal, resulting in a second audio signal, wherein the second audio signal is an inaudible frequency copy of the first audio signal, wherein there is no frequency overlap between the inaudible frequency copy of the audio signal and the audio signal, and wherein the inaudible frequency copy of the audio signal is above a threshold frequency of human hearing. Doing so allows data size of an audio signal to be smaller than the size corresponding to a channel bandwidth between the electronic device and the external electronic device (Park [0013]).
Regarding claim 15, Jones in view of Park teaches all of the limitations as in claim 14, above. 
Jones discloses the system, wherein the processor is further configured to invert the copy of the first audio signal ([Col 10, Rows 14-15] - The cancellation signal represents the residual Signal, but inverted).
Regarding claim 16, Jones in view of Park teaches all of the limitations as in claim 14, above. 
Jones discloses the system, wherein the processor is further configured to apply a plurality of frequency changes at different frequencies concurrently to result in a plurality of inaudible frequency copies ([Col 16, Rows 1-3] - the coefficients of the filters are adjusted to vary the gain, frequency response, and phase of the feedforward cancellation sign [Col 16, Rows 37-39] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible).
Regarding claim 17, Jones in view of Park teaches all of the limitations as in claim 14, above. 
Jones discloses the system, wherein the processor is further configured to apply a plurality of frequency changes at different frequencies sequentially to change the applied frequency change over time ([Col 16, Rows 1-6] - the coefficients of the filters are adjusted to vary the gain, frequency response, and phase of the feedforward cancellation signal. With proper calibration, the proper amplitude and phase relationship of the cancellation Signal to the primary Signal may be maintained).
Regarding claim 18, Jones in view of Park teaches all of the limitations as in claim 14, above. 
Jones discloses the system, wherein the processor is further configured to:
receive a third audio signal and a fourth audio signal from an emitter device ([Col 22, Rows 29-31] - the desired input signal (pass through) is provided to a Summing amplifier 1700 which also receives the Signal generated by internal microphone 28):
detect that the fourth audio signal is an inaudible frequency copy of the third audio signal ([Col 16, Rows 36-41] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible to a person using earpiece 1. However, the SubSonic acoustic Signal, generated within earpiece 1, is detected by microphone 28);
identify a frequency change configured for the emitter device ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069);
reverse the frequency change of the fourth audio signal, resulting in a copy of the third audio signal ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069);
and use the copy of the third audio signal ([Col 22, Rows 17-18] - audio input System for providing desired acoustic Signals (pass through Signals)).
Regarding claim 19, Jones in view of Park teaches all of the limitations as in claim 18, above. 
Jones discloses the system, wherein the processor is further configured to detect that the inaudible frequency copy of the third audio signal is an inverted inaudible frequency copy of the third audio signal ([Col 10, Rows 14-15] - The cancellation signal represents the residual Signal, but inverted [Col 16, Rows 1-3] - the coefficients of the filters are adjusted to vary the gain, frequency response, and phase of the feedforward cancellation sign [Col 16, Rows 37-39] - The SubSonic component of the output of Sound generating unit 22 is, of course, outside of the normal human audible range and is thus inaudible).
Regarding claim 20, Jones in view of Park teaches all of the limitations as in claim 18, above. 
Jones discloses the system, wherein the processor is further configured to identify the third audio signal based on the frequency of the fourth audio signal ([Col 16-17, Rows 63-67 and 1-3] - The output of microphone 28 is passed through a low pass filter 1068 to a suitable level detecting circuit 1069, e.g. a rectifying and smoothing circuit. Alternatively, filter 1068 may be a bandpass filter having an appropriate center frequency and quality. SubSonic frequency Signals are transmitted by filter 1068, and the gain or frequency response of cancellation circuit 310 is adjusted according to the output of level detecting circuit 1069).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gundry (U.S. Patent No. 4507791) teaches an analog and digital signal apparatus. Shen (U.S. Publication No. 20200294533) teaches a terminal control method, terminal and computer readable storage medium. Thomson (U.S. Publication No. 20200175961) teaches training of speech recognition systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658